NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                JEFFREY SANDERS,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2019-1321
                ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:18-cv-00979-CFL, Senior Judge Charles F. Lettow.
                  ______________________

                Decided: July 15, 2019
                ______________________

   JEFFREY SANDERS, Oak Park, MI, pro se.

    JANA MOSES, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, for defendant-appellee. Also represented by JOSEPH H.
HUNT, ROBERT EDWARD KIRSCHMAN, JR., LOREN MISHA
PREHEIM.
                 ______________________

  Before O’MALLEY, LINN, and HUGHES, Circuit Judges.
2                                   SANDERS v. UNITED STATES




PER CURIAM.
    Jeffrey Sanders appeals from a decision of the United
States Court of Federal Claims (“Claims Court”) dismiss-
ing his complaint for lack of jurisdiction and failure to state
a claim for which relief could be granted. Sanders v. United
States, No. 18-979C, 2018 WL 6190375 (Fed. Cl. Nov. 28,
2018). For the reasons below, we agree that the Claims
Court lacked jurisdiction over Sanders’ complaint and find
that we lack jurisdiction over his appeal.
                        BACKGROUND
    Sanders filed an amended complaint in the Claims
Court on August 3, 2018. As the Claims Court noted, the
basis for Sanders’ complaint “is not readily apparent” be-
cause Sanders appears to use “a cryptic messaging system”
made up of differently formatted words and parentheses
used to denote multiple words at once, making the com-
plaint “difficult to decipher.” Sanders, 2018 WL 6190375,
at *1. It appears that Sanders sought a declaratory judg-
ment award of $23,880,000 based on allegations that the
government violated his constitutional right to due process
when he was arrested in 2006. Gov’t App’x at 14–16.
    Sanders has been involved in litigation over this arrest
for more than a decade. In 2006, Sanders and his then-
wife, Tiyani Kuanda-Sanders, got into an argument in
their Michigan home, leading to Sanders “striking [Tiyani]
in the face with a closed fist and threatening her life while
holding a knife.” Sanders, 2018 WL 6190375, at *1. Tiyani
managed to escape with her daughter and call the Detroit
police. Id. (citing Sanders v. Detroit Police Dep’t, 490 F.
App’x 771, 772 (6th Cir. 2012)). The police questioned
Sanders about the incident and, with Tiyani’s permission,
entered the home and ultimately arrested Sanders on sus-
picion of domestic violence. Id. (citing Sanders v. Detroit
Police Dep’t, No. 07-14206, 2017 WL 548949, at *1 (E.D.
Mich. Feb. 10, 2017)).         Sanders was convicted and
SANDERS v. UNITED STATES                                   3



sentenced to time served and one year of probation. Id.
(citing Sanders, 490 F. App’x at 772).
     In response to his conviction, Sanders sued the Detroit
Police Department, the two officers involved in his arrest,
two state judges, and the City of Detroit, asserting claims
under 42 U.S.C. § 1983 in the District Court for the East-
ern District of Michigan. Id. at *2. Sanders argued that
the arrest “violated his Fourth Amendment rights, as he
was arrested without a warrant, and not afforded a prelim-
inary examination until 12 days later.” Id. (internal quo-
tation marks omitted). The case bounced between the
district court and the Court of Appeals for the Sixth Circuit
for eleven years until the district court held that Sanders’
Fourth Amendment rights were not violated because, in
addition to the “domestic violence and emergency nature of
the situation,” Tiyani “consented to law enforcement’s en-
try into her apartment” and Sanders “did not object to the
officers’ request to enter his apartment.” Id. (citing Sand-
ers, 2017 WL 548949, at *3–4). The Sixth Circuit affirmed
the decision in late 2017. Id. (citing Sanders v. Detroit Po-
lice Dep’t, Nos. 17-1116/1202, 2017 WL 7833754, at *1–2
(6th Cir. Nov. 22, 2017)).
    Less than a year after the Sixth Circuit’s judgment,
Sanders filed this action in the Claims Court. On Septem-
ber 4, 2018, the United States filed a motion to dismiss
Sanders’ claims pursuant to Rules 12(b)(1) and 12(b)(6) of
the Rules of the Court of Federal Claims. Gov’t App’x at 5.
Sanders cross-moved for summary judgment. Gov’t App’x
at 5.
    In a decision dated November 28, 2018, the Claims
Court issued the decision on appeal, granting the govern-
ment’s motion and denying Sanders’ motion. First, the
court found it lacked jurisdiction over Sanders’ claims be-
cause Sanders sought relief only against non-federal offi-
cials and the court’s jurisdiction only extends to claims
against the government. Sanders, 2018 WL 6190375, at
4                                   SANDERS v. UNITED STATES




*4. To the extent Sanders alleged a constitutional viola-
tion, moreover, the court explained that it only has juris-
diction over such claims “when the Constitution requires
payment of monetary compensation.” Id. Here, Sanders’
due process violations arose either under the Fourteenth
Amendment, which only applies to states and is thus “in-
apposite” to the Claims Court, or the Fifth Amendment,
which is not money-mandating. Id. The court, therefore,
determined that Sanders failed to properly allege facts to
support the court’s exercise of jurisdiction over his claim.
Id. The Claims Court concluded, moreover, that even if ju-
risdiction were proper, Sanders’ claim would have been
time-barred under the statute of limitations set forth in 28
U.S.C. § 2501. Id.
    Finally, the court found that Sanders failed to state a
claim upon which relief could be granted and, instead, had
simply been “re-litigating th[e] same event numerous times
in the federal courts, often filing frivolous motions and ty-
ing up judicial resources in the process.” Id. The court ex-
plained that, even if Sanders had not yet had his day in
court—which was not the case—the proper venue for seek-
ing relief after being denied redress in the District of Mich-
igan and the Sixth Circuit was not the Claims Court.
Accordingly, the court granted the government’s motion
and dismissed Sanders’ complaint. Id.
    Sanders appealed to our court on December 10, 2018,
seeking to invoke our jurisdiction under 28 U.S.C.
§ 1295(a)(3).
                        DISCUSSION
    We review the Claims Court’s decision to dismiss for
lack of jurisdiction de novo. See M. Maropakis Carpentry
Inc. v. United States, 609 F.3d 1323, 1327 (Fed. Cir. 2010).
The Claims Court’s jurisdiction is limited. Under the
Tucker Act, the Claims Court has jurisdiction only over
“specified categories of actions brought against the United
States,” Fisher v. United States, 402 F.3d 1167, 1172 (Fed.
SANDERS v. UNITED STATES                                      5



Cir. 2005) (en banc), including claims “founded either upon
the Constitution, or any Act of Congress or any regulation
of an executive department, or upon any express or implied
contract with the United States, or for liquidated or
unliquidated damages in cases not surrounding in tort,” 28
U.S.C. § 1491(a)(1). The court’s jurisdiction under the
Tucker Act, moreover, is “limited to actual, presently due
money damages from the United States.” United States v.
Testan, 424 U.S. 392, 398 (1976).
    The Tucker Act does not create any substantive right
of action against the United States. Id. Rather, plaintiffs
must plead an independent source of law that “confer[s] a
substantive right to recover money damages from the
United States.” Id. That is, plaintiffs must plead a money-
mandating claim against the United States to fall within
the Claims Court’s jurisdiction. Id. at 400. And, plaintiffs
must meet this burden by a preponderance of the evidence.
Maropakis, 609 F.3d at 1327.
     Sanders has failed to meet his burden here. While we
construe pro se filings liberally, a pro se plaintiff must still
satisfy its burden to establish jurisdiction. Harvey v.
United States, 683 F. App’x 942, 943 (Fed. Cir. 2017); Col-
bert v. United States, 617 F. App’x 981, 983 (Fed. Cir. 2015)
(“No plaintiff, pro se or otherwise, may be excused from the
burden of meeting the court’s jurisdictional require-
ments.”). But like his complaint in the Claims Court, the
basis for Sanders’ appeal to our court is not readily appar-
ent. In his briefing to the court, Sanders uses the same
cryptic messaging system used in his complaint, composed
of randomly formatted words and parentheticals. Sanders
appears to be challenging the Claims Court’s decision that
it lacked jurisdiction over his constitutional due process
claims. The Claims Court’s jurisdiction, however, does not
extend to claims under the Due Process clauses of the Fifth
and Fourteenth Amendments because they are not money-
mandating provisions. See Smith v. United States, 709
F.3d 1114, 1116 (Fed. Cir. 2013) (“The law is well settled
6                                    SANDERS v. UNITED STATES




that the Due Process clauses of both the Fifth and Four-
teenth Amendments do not mandate the payment of money
and thus do not provide a cause of action under the Tucker
Act.”). The Fourteenth Amendment, moreover, applies
only to states, placing it further outside of the court’s juris-
diction. See U.S. Const. amend. XIV.
    Sanders has failed to allege any facts to support the as-
sertion of jurisdiction over his claims. Nor has Sanders
identified any reason why the Claims Court’s decision was
wrong or why we could exercise jurisdiction over his ap-
peal. The Claims Court, therefore, properly dismissed this
case, as must we.
                         CONCLUSION
   For the foregoing reasons, Sanders’ appeal is dis-
missed.
                        DISMISSED
                            COSTS
    No costs.